Case 18-12061        Doc 39     Filed 10/15/18     Entered 10/15/18 09:42:17          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 12061
         Tarah McDonagh

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/25/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-12061             Doc 39    Filed 10/15/18    Entered 10/15/18 09:42:17             Desc         Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $0.00
           Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                           $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $0.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                          $0.00
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $0.00

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim       Principal       Int.
 Name                                   Class   Scheduled      Asserted      Allowed        Paid          Paid
 ADT Security Services              Unsecured         109.86           NA           NA            0.00        0.00
 Auburn Supply                      Unsecured     61,871.00            NA           NA            0.00        0.00
 Capital One                        Unsecured      1,046.00            NA           NA            0.00        0.00
 Capital One                        Unsecured      5,338.00            NA           NA            0.00        0.00
 Citizens One                       Unsecured     28,144.00            NA           NA            0.00        0.00
 City of Chicago Dept of Revenue    Unsecured         557.87           NA           NA            0.00        0.00
 Comed                              Unsecured         270.00           NA           NA            0.00        0.00
 Credit One Bank                    Unsecured         650.00           NA           NA            0.00        0.00
 Des Plaines City Clerk             Unsecured         917.42           NA           NA            0.00        0.00
 First Premier Bank                 Unsecured         376.00           NA           NA            0.00        0.00
 Flood Brothers                     Unsecured         282.90           NA           NA            0.00        0.00
 Grange                             Unsecured      2,319.33            NA           NA            0.00        0.00
 Home Point Financial Corporation   Secured      214,200.00    214,976.68    214,976.68           0.00        0.00
 Home Point Financial Corporation   Secured             0.00      5,722.63     5,722.63           0.00        0.00
 Illinois State Toll Highway        Unsecured      1,626.53            NA           NA            0.00        0.00
 IP Direct                          Unsecured      2,356.00            NA           NA            0.00        0.00
 LendingClub Corporation            Unsecured     12,430.00            NA           NA            0.00        0.00
 Midwest Emergency Associates       Unsecured      2,345.17            NA           NA            0.00        0.00
 Navient                            Unsecured     13,426.00            NA           NA            0.00        0.00
 Northwestern Medicine              Unsecured      5,212.40            NA           NA            0.00        0.00
 OnDeck Loan                        Unsecured     67,249.99            NA           NA            0.00        0.00
 Onemain Financial                  Unsecured      6,243.90            NA           NA            0.00        0.00
 Peoples Gas                        Unsecured         991.06           NA           NA            0.00        0.00
 Shop Marketplace                   Unsecured      3,948.07            NA           NA            0.00        0.00
 Terra Environmental Research       Unsecured      4,399.13            NA           NA            0.00        0.00
 The Lending Club Corporation       Unsecured     17,148.00            NA           NA            0.00        0.00
 T-Mobile                           Unsecured      2,109.45            NA           NA            0.00        0.00
 US Bank                            Secured       25,000.00     28,304.75     28,304.75           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-12061        Doc 39      Filed 10/15/18     Entered 10/15/18 09:42:17             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $214,976.68               $0.00             $0.00
       Mortgage Arrearage                                 $5,722.63               $0.00             $0.00
       Debt Secured by Vehicle                           $28,304.75               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                         $249,004.06               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
